Citation Nr: 1413176	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.  He died in September 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran died in September 2006.  The cause of his death was possible aspiration.  Recurrent sepsis and cardiovascular accident with severe debilitation were listed as underlying causes of death.  

2.  At the time of his death, the Veteran had been awarded service connection for posttraumatic stress disorder (PTSD), effective October 1, 1991, and diabetes mellitus, effective May 8, 2001.  

3.  Diabetes mellitus and PTSD contributed materially to hypertension and arteriosclerosis, ultimately resulting in a cardiovascular accident.  

4.  The grant of service connection for the cause of the Veteran's death is a complete grant of benefits sought on appeal.  



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.310, 3.312 (2013).  

2.  The claim for dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decision by the Board, there is no further duty to notify or assist the appellant or to explain how VA complied with the duties to notify and assist.  

Service Connection - Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  She asserts that service-connected disabilities, posttraumatic stress disorder (PTSD) and diabetes mellitus, caused or contributed to the Veteran's death.  

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2013).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

In the present case, at the time of his death, the Veteran had been awarded service connection for PTSD, with a 100 percent rating, and diabetes mellitus, with a 20 percent rating.  He died on September [redacted], 2006 at a VA hospital at age 58.  The immediate cause of death was possible aspiration, with underlying causes of death consisting of recurrent sepsis and cardiovascular accident with severe debilitation.  

In February 2007, the Veteran's claims file and medical record were reviewed by a VA physician.  This physician concluded it was less likely than not that any of the Veteran's service-connected disabilities caused or contributed to his death.  The examiner concluded that the Veteran died of complications of a cardiovascular accident secondary to longstanding hypertension.  Regarding the hypertension, the examiner noted that this disorder preceded the initial diagnosis of the Veteran's diabetes mellitus, and was not exacerbated by the diabetes mellitus, and was thus unrelated to any service-connected disability.  

In January 2014, the claims file was referred to a different VA physician.  Upon review of the medical record, the reviewing physician determined it was at least as likely as not the Veteran's diabetes mellitus caused or contributed to the cardiovascular accident, renal artery stenosis, and multi-organ failure which ultimately resulted in the Veteran's death.  The reviewer noted that the Veteran's hypertension and blood sugar were largely uncontrolled near the end of his lifetime.  This was attributed by the reviewer to the Veteran's PTSD, which caused him to be in poor compliance with his medications.  Ultimately, poor control of hypertension and diabetes resulted in acceleration of the arteriosclerosis and other the fatal diseases which caused the Veteran's death.  

The Board notes both the February 2007 and January 2014 examiners are VA physician who are competent to provide medical opinions.  Additionally, each has provided a rationale for their opinions.  Nevertheless, in case where the evidence is in relative equipoise, the benefit sought on appeal is to be awarded the claimant.  

In conclusion, resolving reasonable doubt in the appellant's favor, the Board finds the cardiovascular accident and resulting complications were due to or the result of service-connected diabetes and PTSD.  These complications ultimately contributed substantially or materially to cause the Veteran's death.  Resolving reasonable doubt, service connection for the cause of the Veteran's death is thus warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

DIC Benefits under 38 U.S.C.A. § 1318

DIC benefits are payable under certain circumstances if the service member was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time.  DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 would be paid "in the same manner as if the veteran's death were service connected."  38 U.S.C.A. § 1318(a).  The Board's grant of service connection for the cause of the Veteran's death recognizes that the death of the service member was the proximate result of a disease or injury incurred in service.  The Court has indicated that only if an appellant's claim for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 is denied does VA have to also consider an appellant's DIC claim under 38 U.S.C. § 1318.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, requiring dismissal of this aspect of the appellant's claim.


ORDER

Service connection for the cause of the Veteran's death is granted.  

The appeal for DIC benefits under 38 U.S.C.A. § 1318 is dismissed.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


